Title: To Thomas Jefferson from William C. C. Claiborne, 18 September 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  Dear Sir,
                  New-Orleans Septr. 18th. 1804
               
               This City continues the Seat of Disease:—On the 16th. Instant died of the prevailing fever, my private Secretary Joseph Briggs; on yesterday Mr. John Gelston late of New-York, and on this Morning Mr. Benjamin West late of Philadelphia.—
               My own family is heavily afflicted; Mrs. Claiborne continues ill, and her Brother (Mr. Lewis) is expected to die in the course of the Day.—The distress of the City is considerably hightened by an alarm of Insurrection among the Negro’s;—I do not know how far there may be just cause for this alarm; But from some menacing expressions which recently fell from two Slaves; a general Spirit of Insubordination which of late has been manifested, & the circumstance of several Negro’s having been found traveling by Night with Arms in their hands, the impression is general among the Inhabitants of the City, that they are in eminant Danger.
               In this state of things, I have taken all the measures of precaution in my power; the patroles at Night are strengthened, and orders given to the Volunteers & City Militia to hold themselves in readiness for action at a moments warning.
               I shall draw from the public Magazine Powder & Ball for the Volunteers, & if the Danger should encrease, I shall put a public Musket in the hands of every Whiteman in the City.—
               Colo: Freeman has issued orders to the Troops to hold themselves in readiness to march, & if the occasion shall demand, their return to the City will be directed.—
               I do not think myself that there are good grounds for the Alarm—But it is incumbent on me to take measures to avert mischief, and in any event I pledge myself for the security of the Lives & property of the Inhabitants!
               Your faithful friend
               
                  
                     William C. C. Claiborne
                  
               
            